93 N.Y.2d 896 (1999)
SHARON KIM, Appellant,
v.
CITY OF NEW YORK et al., Respondents.
Court of Appeals of the State of New York.
Submitted March 1, 1999.
Decided April 29, 1999.
Motion, insofar as it seeks leave to appeal from that portion of the Appellate Division order that affirmed Supreme Court's order denying appellant's motion for renewal and reargument, dismissed upon the ground that such portion of the order sought to be appealed from does not finally determine the proceeding within the meaning of the Constitution; motion for leave to appeal otherwise denied.